Citation Nr: 0414847	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1971 
to March 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  In substance, he contends that stressful experiences 
in service led to currently diagnosed PTSD.

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

In this case, the evidence of record includes an October 2000 
statement from a private examiner in which he states that the 
veteran has PTSD and claustrophobia due to and directly 
related with his experiences during Vietnam.  In addition 
there are other psychiatric diagnoses also of record as well 
as a medical opinion that the veteran does not have PTSD.  
Both opinions were offered prior to the verification of a 
service stressor, and thus were based on a history provided 
by the veteran.  

The veteran has discussed his stressors.  In his statement 
received in April 2002, the veteran reported that while in 
Vietnam there were explosions all around him when he had to 
stay in a box doing communications.  He stated that while in 
his barracks, there were attacks during his last week in 
Vietnam.  

A recent United States Court of Appeals for Veterans Claims 
(the Court) decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the rocket attack 
will be satisfactorily corroborated by his presence with his 
unit which was known to be generally exposed to the rocket 
attack.  The Court found that if there was verification of 
the veteran's location, records of events at that location 
implied the veteran's personal exposure to those events.  
Pentecost v. Principi, 16 Vet. App. 124, (2002).  

The veteran's DD Form 214 shows that he served in Vietnam 
from September 10, 1971 to May 15, 1972.  The RO has not 
secured his service personnel records or contacted the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to verify if the veteran's unit was exposed to attack while 
in Vietnam.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development.  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), is completed.  

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
provide copies of all service personnel 
records relating to the veteran, 
including the Original Military Personnel 
File (OMPF) (Army 201 file).  

3.  The RO should contact the veteran and 
provide him with another opportunity to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., who, what, where, when, specific 
dates, and units involved) of the combat 
actions, attacks, and/or stressful events 
that he alleges to have experienced 
during active military service.  He 
should be informed that this information 
is of vital importance to his claim.  

4.  Upon receipt of the requested 
information, the RO should review the 
veteran's file.  Any additional 
development necessary should be 
accomplished, including referral to U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR).  

If the RO determines that the veteran was 
exposed to combat, or if any other 
claimed stressor has been verified, the 
RO should then schedule the veteran for a 
VA psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD based on a 
verified stressor.  In determining 
whether the veteran has PTSD due to an 
inservice stressor, the examiner is 
hereby notified that only the verified 
history detailed in the reports provided 
by USASCRUR and/or by the RO may be 
relied upon.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
are met, to include identification of the 
specific stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
claims folder, to include a copy of this 
remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review. The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
examiner's typewritten report must 
include all examination results, along 
with the complete rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.

5.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 38 
C.F.R. § 3.158 and § 3.655.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Then the RO should, after ensuring 
that all due process requirements have 
been satisfied, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further review, 
as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




